Citation Nr: 0816902	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tension headaches.    

2.  Entitlement to an initial rating higher than 10 percent 
for chronic sinusitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1989 to June 1991, including a tour of duty in Southeast 
Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.

The veteran's claim was previously before the Board and was 
twice remanded, in March 2005 and October 2006, for further 
development.  The requested development was completed and the 
case is appropriately before the Board for review.  

In July 2006, the veteran appeared and testified at a Central 
Office hearing before the undersigned, who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of that hearing is of record.  

The issue of a higher rating for chronic sinusitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Tension headaches were not affirmatively shown to have had 
onset during service; tension headaches were not manifested 
to a compensable degree within one year from the date of 
separation from service; tension headaches, first diagnosed 
after service beyond the one-year presumptive period, are 
unrelated to an injury, disease, or event, of service origin; 
and tension headaches are not causally related to any 
service-connected disability.  


CONCLUSION OF LAW

Tension headaches are not due to injury or disease that was 
incurred in or aggravated by service; tension headaches as a 
chronic disease may not be presumed to have been incurred in 
service; tension headaches are not due to undiagnosed 
illness; and tension headaches are not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Duty to Notify

In letters dated in February 2002, March 2005 and August 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was not provided regarding his claim of 
service connection for tension headaches, namely notice of 
the effective date of the claim and notice of the degree of 
disability assignable.  The Board specifically finds, 
however, that the veteran is not prejudiced as he was given 
specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice given prior to the 
appealed AOJ decision was inadequate.  

Regarding the inadequate February 2002 VCAA notice, the Board 
notes that the Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
letters dated in March 2005 and August 2005, and Supplemental 
Statements of the Case were issued subsequent to the VCAA 
notice in February 2006 and May 2007, the Board finds that 
VCAA notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran's claim was made on a direct 
basis or as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.  The RO also adjudicated the claim as secondarily 
related to the veteran's service-connected sinusitis.  The 
veteran was not given specific notice of the evidence 
necessary to substantiate a secondary service connection 
claim.  In any case, there was a subsequent adjudication in 
April 2006, which listed the criteria, to include headaches, 
that are associated with service-connected sinusitis.  Also, 
in the VCAA notice of March 2005 and August 2005, the veteran 
was informed that he required evidence of a relationship 
between his disability [i.e., headaches] and a disease or 
injury in service [i.e., sinusitis].  The Board finds that 
the veteran is not prejudiced as he was given ample time to 
respond to such notice and he presented testimony before the 
Board in July 2006 that reflects that he had actual knowledge 
of the evidence necessary to substantiate his claim.  

Further, the Board finds that the purpose of the notice 
requirements has not been frustrated and the error in failing 
to provide notice earlier has not affected the essential 
fairness of the adjudication process because the veteran had 
actual knowledge of what information and evidence is needed 
to establish his claim for service connection.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show error did not affect the essential fairness of 
the adjudication.).  Further, neither the veteran, nor his 
representative has contended that the veteran's notice was 
inadequate, and the veteran has been represented by 
experienced counsel in this matter.  As actual knowledge of 
the veteran's procedural rights and evidentiary requirements 
has been demonstrated, and as he has been provided with a 
meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Duty to Assist

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
(service medical records and all relevant VA and private 
medical records to include those from Olmsted Medical 
Center), affording him VA examinations in March 2002 and 
November 2006, obtaining a medical opinion as to the etiology 
of his disability through the November 2006 VA examination, 
and by affording him the opportunity to give testimony before 
the undersigned at a personal hearing in July 2006.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the claims file.  The veteran has not identified any 
additionally available evidence for consideration. 

It is noted that the RO was unsuccessful in obtaining the 
veteran's complete service medical record.  For example, a 
separation physical examination is not of record.  The 
veteran was notified of this fact in the statement of the 
case issued in March 2003, and in an October 2003 statement 
he responded that he too had made every effort to locate the 
missing records but to no avail.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   

II.  Merits of the Claim

A.  Pertinent Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran who served for ninety days develops an 
organic disease of the nervous system to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Compensation may also be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

B.  Factual Background

The veteran seeks service connection for headaches.  He 
contends in part that these headaches were due to shots and 
pills administered to him while serving in the Persian Gulf.  
In his February 2002 application for VA disability benefits, 
the veteran alleged that he was administered "nerve agent 
pills" and subsequent to taking the ordered pills, he began 
to experience fever, vomiting and diarrhea.  He further 
indicated that he would experience terrible headaches and 
flu-like symptoms.  He reported experiencing these headaches 
since his service in the Persian Gulf.  It has also been 
alleged that the headaches were related to service-connected 
sinusitis.  

The evidence of record indicates that the veteran served on 
active duty from May 1989 to June 1991, to include service in 
the Southwest Asia Theater of operations from January 1991 to 
May 1991.  The service medical records show that the 
veteran's enlistment examination is devoid of any reference 
to a pre-existing diagnosis of headaches.  In an October 1989 
treatment note, the veteran complained of sinus and head 
congestion.  He was diagnosed as having a head cold.  In 
December 1989, he sought treatment due to complaints of a 
sinus headache.  It was noted that an upper respiratory 
infection could not be ruled out.  In August 1990, the 
veteran complained of a sinus headache.  It was noted that he 
may have meningitis, and that his sinusitis was resolving.  

Post-service, during the veteran's July 1994 Persian Gulf War 
examination, he was noted to have headaches once or twice per 
week each lasting for an hour.  The veteran reported that the 
frequency of his headaches had increased since February 1994 
and that he took Motrin to relieve his symptoms.  

In November 2001, due to headache complaints, X-rays of the 
sinuses were taken, showing, among other things, 
opacification of the left maxillary antrum as well as a small 
retention cyst.  Upon review of the report, the veteran was 
diagnosed as having a septal deviation to the right side and 
an opacified left maxillary sinus, as well as headaches 
"possibly secondary" to the septal deviation and 
opacification or possibly secondary to his barosinusitis.  

In January 2002, the veteran underwent sinus surgery.  He was 
noted to have headaches that were "presumably secondary to 
impaction points and chronic left maxillary sinusitis."  

At the time of a March 2002 VA (Gulf War) examination, the 
veteran reported that he had been experiencing headaches and 
facial pressure and pain.  He was noted to have a history of 
chronic sinusitis.  He related that his headaches stretched 
across his forehead to his retro-orbital area.  The examiner 
noted that the headaches were consistent with ethmoid and 
frontal disease.  The veteran further reported that the 
headaches were sometimes incapacitating and that he left work 
if he experienced what he described as "migraine" 
headaches.  A formal diagnosis regarding the headaches 
complaints was not made.  

At that same examination, the veteran reported to another 
physician that he experienced chronic, recurrent, frontal 
headaches that sometimes went from the left temple area to 
the right temple area.  He related that his symptoms resolved 
upon taking sinus medication.  He was noted to have a history 
of sinus trouble.  The diagnosis was tension headaches.  

In an October 2003 statement, the veteran reported that the 
onset of his headaches was during his service in the Persian 
Gulf.  He stated that he reported his headaches to field 
medics and that they prescribed over-the-counter pain 
medications.  He recalled that his complaints of headaches 
were made in the field when he was isolated from the medical 
units.  He further noted that the documentation of medical 
treatment was either greatly lacking or nonexistent when in 
the combat theater, and thus, he did not know whether there 
was documentation of his treatments or that he was 
administered shots and pills.  

The veteran submitted treatise evidence in the form of 
various articles obtained from the Internet regarding Persian 
Gulf veterans.  The articles related to the post-service 
conditions experienced by some of veterans, as well as to the 
consequences of radiation and other chemical exposure.  There 
is no evidence to suggest that the veteran was the subject of 
these articles or participated in the cited studies.  

In March 2004, the veteran sought treatment due to head/sinus 
congestion.  In a September 2004 report of medical history.  
The veteran indicated that he had a history of migraine 
headaches.  A September 2004 radiology report reflected that 
the veteran had sinus disease with persistent left 
intraorbital pain and rhinorrhea.  He underwent another sinus 
surgery that same month.  An April 2005 radiology report 
indicates that the veteran had sinusitis.  

At the time of an April 2006 VA examination of the nose and 
sinuses, the veteran reported symptoms of sinus pain that was 
aggravated by flying or a change in air pressure.  The 
diagnosis was that of chronic sinusitis.  

At his personal hearing in July 2006, the veteran testified 
that he first experienced headaches two or three weeks into 
his Persian Gulf service, approximately in January 1991.  He 
related having reported the headaches to field medics who 
gave him prescription pain relievers.  The veteran stated 
that he did not have health care upon service separation and 
that he first received treatment for his headaches prior to 
his first sinus surgery in January 2002.  He testified that 
at that time, his headaches would be so painful that his 
vision would "split", and he referred to them again as 
migraine headaches.  His physician reportedly advised him 
that the headaches were due to his sinus problems.  The 
veteran stated that after his surgery, the excruciating 
headaches went away, but that his headaches were now 
continuous.  He related that even after his second sinus 
surgery, the headaches continued.  He indicated that he 
currently took sinus medications and nasal spray for his 
headaches and antibiotics for sinus infections.  

The veteran further testified that his headaches occur daily 
and his pain level is a 3 to 4 on a scale of 1 to 10-with 10 
being the most severe pain.  He testified that when his 
headaches were more severe, the pain was at 9 or 10 and that 
he could sometimes hardly open his eyes.  The most severe 
headaches, he stated, occurred once or twice every month or 
month and a half.  When asked about his prognosis for his 
headaches, the veteran indicated that he recently saw his 
physician regarding his clogged sinuses.  The physician 
reportedly advised him that no more surgeries could be 
performed.  The veteran stated that his physician told him 
that he had noticed a trend of other Gulf War veterans coming 
back with the exact same problem as those experienced by the 
veteran.    

At the time of a VA examination in November 2006, the veteran 
reported daily, chronic headaches that sometimes cause him to 
awaken at night.  He stated that prior to his military 
service, he did not have headaches.  He reported that the 
headaches involved both temples and extended upwards towards 
the top of his head.  He related that the pain was as if his 
head was in a vise and this severe pain was noted to be in 
the anterosuperior aspect of his skull.  The veteran reported 
that his most severe headaches typically occurred behind his 
eyes, especially behind his left eye, and lasted from a half 
hour to two to three hours.  The veteran advised that his 
headaches were exacerbated by fatigue.  He reported sinus 
pain between his teeth and eyes, which had improved following 
sinus surgery.  He currently experienced occasional 
discomfort below his eyes.  He took sinus medication and 
other over-the-counter pain medication for his headaches.  

The examiner indicated that the veteran's report of 
experiencing severe headaches since service seemed 
inconsistent with his training requirements and full-time 
duties as an air marshal.  The examiner noted that despite 
the chronic nature of the veteran's headaches, he did not 
seek treatment for them in the 11 months prior to the VA 
examination.  The location of the veteran's headaches was 
also noted.  The examiner opined that the description of the 
veteran's headaches was consistent with a tension headache 
and separate from the maxillary area facial pain associated 
with his sinusitis.  The veteran's symptoms were also noted 
to be consistent with "rebound headache phenomena" and 
cluster headaches.  The examiner noted that the three types 
of headaches described by the veteran were located in 
anatomically different locations than headaches associated 
with sinusitis, which are limited in nature.  Based upon her 
speculation, the examiner noted that the pills the veteran 
allegedly took while in the Persian Gulf were likely an 
anticholinergic-type agent and would not cause 15 years of 
chronic headaches.  The examiner further opined that 
headaches related to the veteran's sinusitis would not likely 
cause chronic headaches lasting day and night for 15 years.  
The examiner concluded that "the veteran's chronic headache 
condition is less likely as not (less than 50-50 probability) 
due to his service-connected sinusitis or to any condition 
related to [his] military service."  There is no other 
opinion of record to address the matter of the etiology of 
the veteran's headaches.  

C.  Analysis

Initially, it is noted that the veteran's service medical 
records are not complete.  The RO tried to secure them on 
multiple occasions and were unable to obtain a complete 
record.  The Board finds that it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  The Board is aware that in such a 
situation it has a heightened duty to assist a veteran in 
developing his claim.  This duty includes the search for 
alternate medical records, as well as an increased obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

After careful consideration, the Board finds that the 
preponderance of evidence is against the veteran's claim of 
service connection for tension headaches, to include claimed 
as secondary to service-connected sinusitis and as due to an 
undiagnosed illness.    

First, regarding the secondary service connection claim, the 
veteran sought treatment for sinus congestion and sinus 
headaches in 1994, and there is no evidence of record showing 
treatment from that time until late 2001.  Further, the 
veteran indicated that his sinus pain/congestion had 
significantly improved following his 2002 surgery.  Moreover, 
in November 2006, the VA examiner opined that the veteran's 
current headache symptomatology was unrelated to his 
sinusitis as it was chronic in nature and located in an 
anatomically different location than pain associated with 
sinusitis.  To the extent that a treatment record suggests 
that the veteran's sinus headaches were due to his sinusitis, 
sinus headaches are contemplated in the criteria for 
evaluating his service-connected sinusitis.  As there is no 
competent medical evidence linking the veteran's tension 
headaches to his service-connected sinusitis, service 
connection for tension headaches as secondary to the service-
connected sinusitis is not warranted.  

Second, regarding the contention that the veteran has tension 
headaches due to his service in the Persian Gulf, the Board 
notes that the veteran has not been found to have a 
qualifying chronic disability under 38 C.F.R. § 3.317, to 
include an undiagnosed illness.  The records in the claims 
file indicate that the veteran has a current diagnosis of 
tension headaches.  While headache symptoms may be a 
manifestation of an undiagnosed illness (see 38 C.F.R. § 
3.317(b)), the veteran has not been diagnosed as having a 
disability for which a medical professional has found the 
etiology to be unknown or undeterminable.  

The Board again notes that chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii).  Specifically, the VA examiner indicated 
that the location of the veteran's headaches were consistent 
with tension headaches, cluster headaches, and rebound 
headache phenomena.  She discounted the likelihood that any 
agent administered in service would cause 15 years of chronic 
headaches.  The Board appreciates the veteran's submissions 
in the form of treatise evidence regarding Gulf War veterans.  
As noted above, there is no evidence that this veteran 
participated in a case study or was specifically referenced 
in these articles.  The veteran also testified that his 
doctor told him that his headache symptoms were similar to 
those of other Gulf War veterans he treated.  The physician, 
however, did not assert that the veteran's headaches were in 
fact due to or otherwise arose out of such service.  Thus, 
the veteran's claim that his disability is due to undiagnosed 
illness is not warranted.  

Third, service connection for tension headaches is also 
denied on a direct basis and presumptive basis.  There is no 
affirmative evidence in the record to demonstrate that the 
onset of the veteran's tension headaches was in service.  In 
fact, the veteran was first diagnosed as having tension 
headaches many years following his discharge from service in 
June 1991, and thus beyond the one-year presumptive period 
for a chronic disease of the nervous system.  Further, there 
is no medical opinion to rebut the VA examiner's opinion of 
November 2006 that the veteran's currently diagnosed tension 
headaches, and symptoms consistent with cluster headaches and 
rebound headache phenomena, were not likely related to 
service.  Thus, absent a competent medical opinion linking 
the veteran's tension headaches to service or to the 
presumptive year following service discharge, service 
connection on direct and presumptive bases is also not 
warranted.    

The Board appreciates the veteran's assertions that his 
tension headaches were due to the in-service administration 
of so-called "nerve agents."  While the veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 
(1994)), he is not competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Further, regarding his statements and testimony relating his 
headache condition to service, although the veteran is 
competent to describe symptoms pertaining to headaches, such 
as location and intensity, where as here, the questions 
involve a medical diagnosis and medical causation, competent 
medical evidence is required to substantiate the claim 
because the veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. § 
3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 
2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the veteran's headache disability is 
not a condition under case law where lay observation has been 
found to be competent.  As demonstrated by the VA examiner in 
November 2006, there are many types of and causes for 
headaches.  Therefore, the determination as to the diagnosis 
and causation of the veteran's disability is medical in 
nature, that is, not capable of lay observation.  

Where as here, the medical diagnosis and causation of tension 
headaches, cluster headaches, and rebound headache phenomena 
are not capable of lay observation, the veteran's statements 
as a lay person are not competent evidence on the questions 
of a medical diagnosis or on medical causation.  The Board 
thus rejects the veteran's statements and testimony as 
competent evidence sufficient to establish the diagnosis and 
etiology of his current tension headaches.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim of service connection for 
tension headaches as articulated above, the preponderance of 
the evidence is against the claim, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



ORDER

Service connection for tension headaches is denied.  


REMAND

By rating decision in February 2006, the RO granted service 
connection and a 10 percent rating for chronic sinusitis with 
cyst, left sinus, post-surgical.  An April 2006 RO rating 
decision confirmed the 10 percent rating.  At his hearing in 
July 2006, the veteran referred to his "appeal" for his 
sinuses.  Without a clear indication that the veteran was 
expressing dissatisfaction with the initial rating assigned 
to the chronic sinusitis, the Board in its decision of 
October 2006, referred the sinus issue to the RO for 
clarification with regard to the veteran's intent on the 
matter.  

It appears from documentation in the file that rather than 
seek clarification of the veteran's intent, the RO proceeded 
to schedule the veteran for a VA examination in June 2007 to 
assess the severity of his sinusitis.  The veteran underwent 
the examination, and in a letter in June 2007 he expressed 
dissatisfaction regarding his treatment and the conduct of 
the examination.  He also clearly stated his intent that he 
was continuing to seek a higher initial rating for his 
sinusitis, which he noted that he had previously indicated in 
appeal statements.  

Given the foregoing clarification, the RO must issue the 
veteran a statement of the case on the matter of a higher 
initial rating for chronic sinusitis.  When there has been an 
initial RO adjudication of a claim and a timely notice of 
disagreement has been filed as to its denial, initiating the 
appellate process, the claimant is entitled to a statement of 
the case.  

As a statement of the case addressing the issue of 
entitlement to an initial rating higher than 10 percent for 
chronic sinusitis has not yet been issued, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, this matter is remanded to the RO for the 
following:

Furnish the veteran a statement of the 
case on the claim for an initial rating 
higher than 10 percent for chronic 
sinusitis.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


